Case
Case 3:18-cr-05577-BHS
     1:13-cr-00155-DLH Document
                       Document 2-4
                                50 Filed
                                    Filed 05/21/15
                                          11/29/18 Page
                                                   Page 11 of
                                                           of 77
Case
Case 3:18-cr-05577-BHS
     1:13-cr-00155-DLH Document
                       Document 2-4
                                50 Filed
                                    Filed 05/21/15
                                          11/29/18 Page
                                                   Page 22 of
                                                           of 77
Case
Case 3:18-cr-05577-BHS
     1:13-cr-00155-DLH Document
                       Document 2-4
                                50 Filed
                                    Filed 05/21/15
                                          11/29/18 Page
                                                   Page 33 of
                                                           of 77
Case
Case 3:18-cr-05577-BHS
     1:13-cr-00155-DLH Document
                       Document 2-4
                                50 Filed
                                    Filed 05/21/15
                                          11/29/18 Page
                                                   Page 44 of
                                                           of 77
Case
Case 3:18-cr-05577-BHS
     1:13-cr-00155-DLH Document
                       Document 2-4
                                50 Filed
                                    Filed 05/21/15
                                          11/29/18 Page
                                                   Page 55 of
                                                           of 77
Case
Case 3:18-cr-05577-BHS
     1:13-cr-00155-DLH Document
                       Document 2-4
                                50 Filed
                                    Filed 05/21/15
                                          11/29/18 Page
                                                   Page 66 of
                                                           of 77
Case
Case 3:18-cr-05577-BHS
     1:13-cr-00155-DLH Document
                       Document 2-4
                                50 Filed
                                    Filed 05/21/15
                                          11/29/18 Page
                                                   Page 77 of
                                                           of 77
